Citation Nr: 1221260	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diffuse spondylosis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for degenerative arthritis and spondylosis of the thoracic spine and entitlement to service connection for degenerative arthritis and spondylosis of the lumbar spine have been raised by the record.  See February 2012 BVA Hearing Transcript, page 2.  The Board notes these issues were adjudicated in a January 2007 rating decision; however, the Veteran did not submit a timely appeal.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diffuse spondylosis of the cervical spine.  He claims that he injured his back in service and that he had pain radiating into his cervical spine.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran has indicated he has received treatment at several VA medical centers, including VAMC Morrisville and VAMC Decatur.  See February 2012 BVA Transcript, pages 9, 12.  These records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
These records should be obtained and associated with the claims file.

VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  The Board notes the Veteran was afforded a VA examination in December 2006; however, no medical opinion regarding etiology was obtained.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the proper authorizations where necessary, obtain and associate with the claims file all updated records, to include VA and private records.  In particular, obtain all records from VAMC Morrisville and VAMC/VAOP Clinic Decatur.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any updated VA treatment records.

3.  After any additional VA records have been located, afford the Veteran a VA examination for his cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include any neurological tests.  The examiner should obtain a description from the Veteran as to what happened to his back in service, and the progression and treatment of his claimed disorder.  

The examiner is requested to diagnose all current cervical spine disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms reported during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his cervical spine disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

